Hart, S.
The petitioners, Franchot, Runals, Cohen, Taylor & Rickert, presented to this court a petition asking to have the value of their services to the executors of the estate of Jesse Homan Pardee, deceased, of the city of Buffalo, Erie county, N. Y., fixed by order of this court. The respondent Mary M. Pardee, one of said executors, interposed an objection, first, on the ground that the court has no jurisdiction to determine the value of the services rendered by said attorneys to said executors, and, second, demanding a jury trial of the issues raised.
This is a proceeding against the executors in their trust capacity only, and not against them individually, the estate being ample to pay all proper and necessary legal expenses.
I am of the opinion that this court has ample jurisdictional power to determine the question before it, and that no constitutional right of trial by jury exists in this matter.
The application of the respondents for a dismissal of the proceeding or for a trial by jury is, therefore, denied.
A decree may enter accordingly.